Citation Nr: 0111262	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-10 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a service-connected fracture of the left tibia 
and fibula, healed deformity with slight shortening and 
degenerative arthritis of the left knee.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a service-connected fracture of the left tibia 
and fibula, healed deformity with slight shortening and 
degenerative arthritis of the left ankle.

3.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to January 
1984.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 20 percent for a disability 
identified as fracture of the left tibia and fibula, with 
healed deformity, half-an-inch shortening of the left lower 
extremity, and degenerative arthritis of the left knee and 
ankle.  In that rating decision, the RO also denied 
entitlement to an evaluation in excess of 10 percent for 
service-connected chronic low back pain.  The veteran filed a 
notice of disagreement in February 1999, and, following a 
March 1999 statement of the case, a substantive appeal, also 
in March 1999.

The veteran testified at an April 1999 RO hearing, and he was 
re-examined by VA in June 1999.  Thereafter, in a July 1999 
hearing officer's decision, the RO assigned separate ratings 
of 20 and 10 percent, respectively, for the service-connected 
left ankle and left knee disabilities, both considered 
secondary to, or residuals of, the service-connected 
fractured left tibia and fibula.  The RO also assigned a 20 
percent disability evaluation for the service-connected 
lumbosacral strain.  The veteran was advised, in that 
decision, that the assignment of 20 percent ratings for the 
service-connected left ankle disorder and lumbosacral strain 
were considered "a full grant of benefits sought on 
appeal."  Consequently, the supplemental statement of the 
case (SSOC) that was issued simultaneously with the July 1999 
hearing officer's decision only addressed the issue of 
entitlement to a disability evaluation in excess of 10 
percent for the service-connected left knee disability.

The veteran was scheduled for a personal hearing before a 
member of the Board in November 2000; however, he failed to 
appear.


REMAND

Because of the change in the law brought about by the 
recently-enacted Veterans Claims Assistance Act of 2000, a 
remand of this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.

As noted above, the veteran was re-examined by VA in June 
1999, and an SSOC was issued shortly thereafter listing only 
the issue of entitlement to a disability evaluation in excess 
of 10 percent for the service-connected left knee disability.  
The RO's rationale for not including the two other issues was 
that the ratings assigned for the veteran's left ankle and 
lumbosacral spine were considered a "full grant" of 
benefits.  However, neither rating is the maximum rating 
allowed by regulation; therefore, both claims remain on 
appeal, insofar as it is presumed that a claimant is seeking 
the maximum benefits allowed by regulation, unless he or she 
indicates otherwise.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not withdrawn either claim in writing.  See 
38 C.F.R. § 20.204(b).  He made statements at his hearing 
that were unclear concerning whether he would be satisfied 
with grants of 20 percent for his left ankle and lumbosacral 
spine, and his representative indicated in March 2001 that 
the veteran wanted to continue his appeal on these two 
issues.  Since both claims remain on appeal, and additional 
evidence pertinent to this case was added to the file since 
the SOC was issued in March 1999, the RO should re-adjudicate 
both matters, and issue an SSOC, if the benefits sought on 
appeal remain denied.  See 38 C.F.R. § 19.31.

At the April 1999 RO hearing, the veteran indicated that he 
received physical therapy from VA for his service-connected 
musculoskeletal disabilities once a week, and that his most 
recent therapy session had been the day before the hearing, 
April 7, 1999.  He also stated that he currently was under VA 
outpatient medical treatment for his back.  The most recent 
records in the file showing VA medical treatment are dated in 
March 1999.  Thus, the RO should ensure that all of the 
veteran's VA treatment records have been associated with the 
claims file, insofar as VA records are considered part of the 
record on appeal, since they are within VA's constructive 
possession, and these records are to be considered in 
deciding a veteran's claim.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see also VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(c)).

On remand, the veteran should also be asked to provide the 
names and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any private care 
providers who have examined or treated him for his service-
connected musculoskeletal disabilities.  If any such 
treatment is adequately identified and appropriate releases 
provided, the RO should attempt to obtain those records.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)).

If any development efforts are unsuccessful, the RO should 
notify the veteran of the records that have not been 
obtained, of the efforts undertaken to develop those records, 
and of further action that is scheduled to be taken in 
connection with the claims.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)(2)).

Additionally, the veteran's representative argued that the VA 
medical examinations in the file are inadequate for rating 
purposes, particularly with regard to the issue of 
entitlement to a disability evaluation in excess of 10 
percent for the service-connected left knee disability, and 
that the veteran is therefore entitled to undergo a 
"thorough and contemporaneous medical examination," in 
accordance with the holding in Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran's representative has also 
pointed out that, since there is arthritis and instability in 
the veteran's left knee, the RO should consider granting 
separate ratings for both medical conditions.  This request 
is evidently based on a precedent opinion issued by VA's 
General Counsel in 1997, in which it was held, after an 
analogous interpretation of the case of Esteban v. Brown, 6 
Vet. App. 259 (1994), that a claimant who has both arthritis 
and instability of the knee may obtain separate ratings under 
Diagnostic Codes 5010 and 5257 of VA's Schedule for Rating 
Disabilities.  See VAOPGCPREC 23-97.  The Board is of the 
opinion that re-examination of the veteran's service-
connected musculoskeletal disabilities should be scheduled, 
but only after all his VA (and private, if any) treatment 
records have been obtained, and the examiner has had an 
opportunity to review the claims file.  See VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should notify the veteran of 
the information and evidence needed to 
substantiate his claims and of what part 
of such evidence VA will attempt to obtain 
on his behalf.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should include 
informing the veteran of the need for the 
following:

A.  The names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all private 
care providers who have treated the 
veteran for his service-connected 
left knee, left ankle, and 
lumbosacral spine disabilities since 
1998.

B.  The names of the VA medical 
facilities at which the veteran has 
received medical treatment 
(including physical therapy) or 
evaluation for his service-connected 
left knee, left ankle, and 
lumbosacral spine disabilities, 
since 1998, and the approximate 
dates of such treatment.

2.  The RO should thereafter request all 
private treatment records for which the 
veteran provides releases, and associate 
with the claims file all VA treatment 
records of which he provides adequate 
identifying information.  

3.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, the RO 
should undertake appropriate notification 
action, to include notifying the veteran 
what efforts were undertaken to develop 
the evidence, what records have been 
obtained, and what further action will be 
taken.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)(2)).

4.  Once the foregoing development has been 
accomplished to the extent possible, and 
the medical records have been associated 
with the claims file, the RO should 
schedule the veteran for a VA medical 
examination of his lumbosacral spine and 
left lower extremity.  The examiner should 
be provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate that 
he or she has reviewed the claims folder.  
All necessary tests, including X-rays if 
indicated, should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected left lower extremity 
and lumbar spine disorders.  With 
particular attention to all X-ray 
reports, the examiner is asked to 
specifically provide an opinion as to 
whether the veteran has arthritis of the 
left knee.  

The examiner should report the range of 
motion measurements for the left knee, 
left ankle, and lumbar spine and should 
also indicate what would be the normal 
range of motion for the particular 
joint.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee, left ankle, 
or lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the left knee, and if so, 
to what extent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257 (2000).  

The examiner measure the left lower 
extremity from the anterior superior 
spine of the ilium to the internal 
malleolus of the tibia.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275 (2000).  

Concerning the left ankle, the examiner 
should state whether there is any 
ankylosis of the ankle, and if so, at 
what angle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2000).

Concerning the lumbar spine, the examiner 
should state whether there are 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.  
The examiner should state, if possible, 
the frequency of recurring attacks of 
intervertebral disc syndrome, if the 
veteran suffers such attacks, and the 
extent to which relief is experienced 
between such attacks.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 (2000).

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.  
Also, the examiner should be asked to 
include in the examination report 
complete rationales for all conclusions 
reached.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate the above disabilities, such 
testing or examination is to be 
accomplished.

5.  The RO should thereafter review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  The RO should then review the claims 
file and ensure that no other notification 
or development action, in addition to that 
directed above, is required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  If any further 
action is required, the RO should ensure 
to undertake it before further 
adjudication of the claims on appeal.

7.  The RO should then re-adjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  In re-adjudicating the claim for 
an increased rating for the service-
connected left knee, the RO should 
consider whether separate ratings based 
on arthritis and instability are 
warranted. VAOPGCPREC 23-97.  If any of 
the benefits sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided an SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information, and to comply 
with due process considerations.  No inference should be 
drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




